
	
		I
		112th CONGRESS
		2d Session
		H. R. 4245
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to reimburse eligible veterans who are entitled
		  to Medicare benefits for Medicare deductibles and other expenses that are owed
		  by the veterans for emergency medical treatment provided in non-Department of
		  Veterans Affairs facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Co-Pay Fairness
			 Act.
		2.Reimbursement by
			 the Secretary of Veterans Affairs of Medicare deductibles and other expenses
			 owed by eligible veterans for emergency medical treatment provided in
			 non-Department of Veterans Affairs facilities
			(a)In
			 generalSection 1725(c)(4)(D)
			 is amended—
				(1)by striking
			 The Secretary and inserting (i) Except as provided in
			 clause (ii), the Secretary; and
				(2)by adding at the
			 end the following new clause:
					
						(ii)In the case of a veteran who is entitled to
				benefits under part A of title XVIII of the Social Security Act or enrolled
				under part B of such title, the Secretary shall reimburse such veteran under
				this section, with respect to items and services furnished to such veteran as
				part of emergency treatment, for—
							(I)the amount by which—
								(aa)the amount otherwise payable under
				such part A for such items and services, is reduced by
								(bb)the deductible under section 1813
				of such Act or by any copayment or coinsurance applied under such part with
				respect to such items and services; and
								(II)the amount by which—
								(aa)the total amount of expenses
				incurred by the veteran during the year involved which would constitute
				expenses for which benefits payable under section 1833(a) of such Act are
				determinable, is reduced by
								(bb)the deductible under section
				1833(b) of such Act or by any copayment or coinsurance applied under part B of
				such title with respect to such items and
				services.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to emergency medical treatment furnished on or after the date of the
			 enactment of this Act.
			
